Exhibit 32.02 Section1350 Certification In connection with this report of ML Systematic Momentum FuturesAccess LLC (the “Company”) on Form10-K/A for the year ended December31, 2010 as filed with the Securities and Exchange Commission on the date hereof (this “Report”), I, Barbra E. Kocsis, Chief Financial Officer and Vice President of Merrill Lynch Alternative Investments LLC, the manager of the Company, certify, pursuant to 18U.S.C. Section1350, as adopted pursuant of the Sarbanes-Oxley Act of 2002, that: 1.This Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in this Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:January27, 2012 By/s/ Barbra E. Kocsis Barbra E. Kocsis Chief Financial Officer and Vice President (Principal Financial Officer)
